Citation Nr: 1402258	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  96-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.  

2.  Entitlement to service connection for a bilateral arm disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, and from November 1990 to March 1991.  He also had multiple periods of active duty for training while serving with the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 1996 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for arthritis of the shoulders and arms.  

The Board has recharacterized the issues to better comport to the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2006.  A transcript of the hearing is in the Veteran's claims file.  A hearing was also held in October 1999 before a different VLJ who is no longer employed at the Board.  A transcript of that hearing is also of record.  

The VLJ who conducted the October 1999 hearing denied the Veteran's claims on appeal in a January 2000 decision.  That decision was vacated by a March 2001 Court of Appeals for Veterans Claims (Court) decision.  As that January 2000 decision was vacated, a third Board hearing or panel decision is not required.  

These claims, along with claims for entitlement to service connection for a back disability and a bilateral hip disability, have been before both the Board and the Court numerous times.  In a July 2012 decision, the Board denied the Veteran's claim for service connection for a back disability and remanded the other three claims.  During the course of development, the Veteran's claim for service connection for a bilateral hip disability was granted.  Thus, only the two claims listed above remain on appeal.  

The Board summarized the lengthy procedural history of the Veteran's claims in its previous remands.  As the Board is granting the Veteran's claims, no recitation of this history is necessary.  


FINDINGS OF FACT

1.  Degenerative joint disease of the bilateral acromioclavicular joints is related to the Veteran's active service.  

2.  Arthritis and degenerative joint disease of the bilateral arms is related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The criteria for service connection for a bilateral arm disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Entitlement to Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran currently suffers from a bilateral shoulder disability.  The Veteran was first diagnosed as suffering from arthritis in his shoulders in June 1994.  Since that time, this diagnosis has been confirmed by both private and VA treatment records and by VA examinations.  In a May 2013 VA examination, the examiner diagnosed the Veteran as suffering from bilateral acromioclavicular osteoarthritis.  

The Veteran has not specified for what specific disability of the arms he seeks service connection.  However, over the course of the appeal period, the Veteran has been diagnosed as suffering from various bilateral arm disabilities.  A June 1994 private treatment record reflects that the Veteran was diagnosed as suffering from arthritis in his wrists.  A July 2011 VA examination diagnosed the Veteran as suffering from a "bilateral arm disability" described simply as "arthritis/ degenerative joint disease."  That same examination noted that the Veteran had bilateral degenerative changes in his elbow joints.  The current disability criterion is considered satisfied.  

The Veteran's service treatment records do not show explicit complaints of or treatment for a bilateral shoulder or bilateral arm disability.  The Veteran contends that he injured his shoulders and arms during training exercises in his initial period of service.  He also contends that the wear and tear on his shoulders and arms during his second period of service led to his being diagnosed as suffering from shoulder and arm disabilities shortly after his service.  

Regardless of whether there is explicit evidence of an in-service event or injury leading to the Veteran's current disabilities, service connection may be granted if evidence establishes that his current disabilities are related to his active service.  

In a June 2010 letter, A.E.M., MD, stated that the Veteran was diagnosed as suffering from degenerative joint disease, and that "physical injury can accelerate the development of degenerative joint disease."  In a July 2012 VA examination, the examiner stated that the Veteran's shoulder arthritis "is as least as likely as not identified or had its onset within 1 year of March 1, 1991."  In a December 2012 VA examination addendum, the examiner stated that the Veteran had suffered from carpal tunnel syndrome and arthritis in his wrists that was related to military service, but she stated that recent X-rays of the Veteran's forearms were negative and that there was therefore no disability of the forearms to be diagnosed.  Following the Board's most recent remand, in an August 2013 e-mail, the examiner from a May 2013 VA examination stated that, following his review of the examination, "it would be my opinion that it is more likely as not that the Veteran's military duty contributed to his current shoulder disability."

There are a number of contradictory conclusions regarding the etiology of the Veteran's bilateral shoulder and arm disabilities, some even from the same examiners who offered the positive opinions just highlighted.  However, given the positive opinions, the evidence regarding the connection between the Veteran's current disabilities and his active service is at least in equipoise.  Service connection for bilateral shoulder and bilateral arm disabilities is warranted.  


ORDER

Entitlement to service connection for a bilateral shoulder disability is granted.  

Entitlement to service connection for a bilateral arm disability is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


